Title: To Thomas Jefferson from William Rawle, 9 April 1792
From: Rawle, William
To: Jefferson, Thomas


          
            Sir
            Third Street April 9th. 1792.
          
          I have made enquiry relative to the two actions concerning which you spoke to me. Charles Osborne v. Samuel Mifflin’s execrs. was an action of debt on bond.—The plaintiff was and still is a subject of Great Britain and resident in that island. By direction of the Court seven and a half years interest were deducted.
          The other case I take to be that of Samuel Hoare v Andrew Allen &c.
          I enclose a copy of the docket entries which shew that the plaintiff acquiesced in the verdict given and that the whole mortgaged property did not sell for half his debt.
          The plff in this case was and is also a subject of and resident in Great Britain.—The Court in this, as they have done in every similar case, directed the Jury to deduct 7½ years interest. The Jury however deducted 8½ years interest. If the plaintiff had moved the Court in the return of the postea, a new trial would have been granted, or, as the sum was certain it is probable the Court would have recommended  and the parties have made the necessary alteration in the judgement.
          Osborne v McPherson (which I supposed might be the case referred to) was ended by a compromise.
          I have not procured a copy of the entries in the case of Osborne v Mifflins execrs. as the record will not elucidate the point in question.—I have the honor to be Sir your most obedt humble servant,
          
            W: Rawle
          
        